ORDER
The Disciplinary Review Board on May 2, 1997, having filed with the Court its decision concluding that MARC J. GORDON of SPRINGFIELD, who was admitted to the bar of this State in 1959, and who twice previously has been publicly reprimanded by the Court for gross neglect and failure to communicate with clients, should be suspended from the practice of law for his violations of RPC 1.1(a) (gross neglect) and RPC 1.4(a) (failure to keep client reasonably informed);
And The Disciplinary Review Board having further concluded that respondent should be required to complete eight hours of professional responsibility courses prior to his reinstatement to the practice of law, and good cause appearing;
*205It is ORDERED that MARC J. GORDON is hereby suspended from practice for a period of three months, effective August 6, 1997, and until the further Order of the Court; and it is further
ORDERED that respondent shall complete eight hours of courses in professional responsibility given by the Institute for Continuing Legal Education prior to reinstatement to the practice of law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.